DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen R. LoVerme, III (Reg. No. 72,363) on 02/25/2022.

The application has been amended as follows: 







In the Claims:
Claims 1, 13 & 19 have been amended, claims 9 & 12 have been canceled, and new claims 22 & 23 have been added, as follows:

1. (Currently Amended) A computer-implemented method, the method comprising: 
obtaining (i) a set of raw data and (ii) information indicative of a domain of said set of raw data, wherein the set of raw data is neither encoded nor transformed; 
inferring at least one constraint from the set of raw data, wherein the at least one constraint corresponds to at least one attribute associated with the set of raw data; 
determining whether a domain-indexed constraint repository comprises the at least one constraint for the domain of the set of raw data, wherein the domain-indexed constraint repository comprises a knowledge graph having a plurality of nodes that define hierarchical relationships of a plurality of domains, wherein each node comprises one or more constraints corresponding to one or more attributes; 
in response to determining that the domain-indexed constraint repository comprises the at least one constraint for the domain of the set of raw data, detecting one or more anomalies in said set of raw data based at least in part on whether one or more portions of said set of raw data violate the at least one constraint; 
updating at least a portion of the knowledge graph corresponding to the domain of the set of raw data based at least in part on the inferred at least one constraint; 
generating an explanation corresponding to each of said one or more anomalies that describes the attributes corresponding to the violated at least one constraint, wherein the explanation corresponding to each of said one or more anomalies comprises a natural language explanation that describes how said portions violate the at least one constraint; and 
outputting (i) an indication of said one or more anomalies and (ii) the corresponding explanations; 
wherein the method is carried out by at least one computing device.  

9. (Canceled) 

12. (Canceled) 

13. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
obtain (i) a set of raw data and (ii) information indicative of a domain of said set of raw data, wherein the set of raw data is neither encoded nor transformed; 
 Confirmation No. 1090infer at least one constraint from the set of raw data, wherein the at least one constraint corresponds to at least one attribute associated with the set of raw data; 
determine whether a domain-indexed constraint repository comprises the at least one constraint for the domain of the set of raw data, wherein the domain-indexed constraint repository comprises a knowledge graph having a plurality of nodes that define hierarchical relationships of a plurality of domains, wherein each node comprises one or more constraints corresponding t one or more attributes; 

update at least a portion of the knowledge graph corresponding to the domain of the set of raw data based at least in part on the inferred at least one constraint; 
generate an explanation corresponding to each of said one or more anomalies that describes the attributes corresponding to the violated at least one constraint, wherein the explanation corresponding to each of said one or more anomalies comprises a natural language explanation that describes how said portions violate the at least one constraint; and 
output (i) an indication of said one or more anomalies and (ii) the corresponding explanations.  

19. (Currently Amended) A system comprising: 
a memory; and 
at least one processor operably coupled to the memory and configured for: 
obtaining (i) a set of raw data and (ii) information indicative of a domain of said set of raw data, wherein the set of raw data is neither encoded nor transformed; 
inferring at least one constraint from the set of raw data, wherein the at least one constraint corresponds to at least one attribute associated with the set of raw data; 

in response to determining that the domain-indexed constraint repository comprises the at least one constraint for the domain of the set of raw data, detecting one or more anomalies in said set of raw data based at least in part on whether one or more portions of said set of raw data violate the at least one constraint; 
updating at least a portion of the knowledge graph corresponding to the domain of the set of raw data based at least in part on the inferred at least one constraint; 
generating an explanation corresponding to each of said one or more anomalies that describes the attributes corresponding to the violated at least one constraint, wherein the explanation corresponding to each of said one or more anomalies comprises a natural language explanation that describes how said portions violate the at least one constraint; and 
outputting (i) an indication of said one or more anomalies and (ii) the corresponding explanations.  


validate said set of raw data in response to the value indicating the quality of the set of raw data satisfying a threshold value.

23. 	(New) The system of claim 19, wherein each of one or more subtrees of the knowledge graph corresponds to a given one of the plurality domains, and wherein each level of a given one of the subtrees increases a level of abstraction of the given domain relative to a previous level in the given subtree. 














Allowable Subject Matter
	Claims 1-8, 10, 11, 13-19 & 21-23, as amended above, are allowed over the prior art of record.  These claims are renumbered on allowance as claims 1-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, Wang, teaches a demonstration of Grano, an end-to-end anomaly detection and root cause analysis (or RCA for short) system for cloud-native distributed data platform by providing a holistic view of the system component topology, alarms and application events. Grano provides: a Detection Layer to process large amount of time-series monitoring data to detect anomalies at logical and physical system components; an Anomaly Graph Layer with novel graph modeling and algorithms for leveraging system topology data and detection results to identify the root cause relevance at the system component level; and an Application Layer that automatically notifies on-call personnel and presents real-time and on-demand RCA support through an interactive graph interface. The system is deployed and evaluated using eBay's production data to help on-call personnel to shorten the identification of root cause from hours to minutes.

The prior art of record, Yin, teaches that intrusion detection provides important protection for network security and anomaly detection as a type of intrusion detection, which can recognize the pattern of normal behaviors and label the behaviors which 

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 13, & 19.
Thus, independent claims 1, 13, & 19 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        02/25/2022